Citation Nr: 1760611	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-17 228	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an automobile allowance or automotive adaptive equipment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION
    
The Veteran served on active duty from January 1994 to March 2005, when he was discharged on account of physical disability.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 RO decision.  In January 2017, the Veteran presented sworn hearing testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge.

In May 2017, the Veteran requested an advance on the Board's docket.  This motion has not been previously reviewed by the Board.  In light of the favorable disposition reached herein with no remaining jurisdiction of the appeal by the Board, the Board will simply issue this decision rather delay the case administratively to address the motion to advance. 


FINDING OF FACT

The Veteran's service-connected disabilities, which include severe paralysis of the anterior tibial nerve causing right foot drop and 2/5 lower extremity muscle strength that more nearly approximates loss of use of foot, render him unable to safely operate a standard automobile, without adaptations.  


CONCLUSION OF LAW

The criteria for entitlement to automobile allowance or adaptive equipment have been met.  38 U.S.C. §§ 3901, 3902(b)(1), 5107 (2012); 38 C.F.R. §§ 3.808, 17.156 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an automobile allowance or automotive adaptive equipment.  He asserts that his right leg is so severely impaired as to render him unable to safely drive with it.  He testified during the hearing on appeal that he uses his cane as a lever to operate the gas pedal on his car with his right hand, because he does not have the ability to control his right foot precisely enough to safely operate the gas pedal.  He also stated that he operates the brake pedal with his left foot.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902; 38 C.F.R. § 3.808.  The expressed legislative purpose for this assistance is to "insure that the eligible person will be able to operate the automobile or other conveyance in a manner consistent with such person's own safety and the safety of others."  38 U.S.C. § 3902(b)(1).  

An "eligible person" is defined in 38 U.S.C. § 3901 as a Veteran entitled to service-connected compensation for the loss or permanent loss of use of one or both feet.  Although several other provisions are included, the loss of use of one or both feet is the only one pertinent to the Veteran's appeal.  

The VA has implemented 38 U.S.C. §§ 3901 and 3902 with the regulation set forth at 38 C.F.R. § 3.808.  This regulation provides that a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be provided to a Veteran who is entitled to compensation for, in pertinent part:  loss or permanent loss of use of one or both feet.  Adaptive equipment eligibility only may be provided for ankylosis of one or both knee or one or both hips.  38 C.F.R. § 3.808.  Similarly, the VA's medical administration regulations provide that automobile adaptive equipment may be authorized if such equipment is deemed necessary to insure that the eligible person will be able to operate the automobile in a manner consistent with such person's safety.  38 C.F.R. § 17.156.

The Veteran is in receipt of service connection for a multitude of disabilities.  For purposes of this decision, his significant disabilities include residuals of lumbar spine surgery with radiculopathy to the right and left lower extremities;  post-operative hammertoes with Morton's neuroma, pes planus, plantar fasciitis, and metatarsalgia, affecting both feet, laxity and degenerative joint disease of the left knee; cervical spine disease, and adjustment disorder with mixed emotional features.  The adjustment disorder is rated as 100 percent disabling, with his additional disabilities independently ratable at 60 percent or more.  

Recent VA medical records show the Veteran has a severe paralysis of the anterior tibial nerve, causing severe incomplete right foot drop, and reduced muscle strength in the right leg, measured at 2 out of 5.  The Veteran wears an ankle-foot orthosis brace as well as a right knee brace.  In July 2012, a VA examiner wrote for the record that the Veteran had had previous podiatry surgeries on the right foot "which further escalates the right lower extremity impairment in ambulation and function."  The same VA examiner identified, in April 2012, that the Veteran's right foot and leg functioning was not so diminished that amputation with a prosthesis would equally serve him.  

The Veteran's VA treatment records reflect the severity of his adjustment disorder, involving great frustration with his physical disabilities, and severe impairment in daily interactions.  According to these records, his wife provides necessary assistance with many functions of daily living.

Regarding the Veteran's driving, his prosthetics and orthotics provider, who is a Fellow of the American Academy of Orthotists and Prosthetists, has provided a statement for the record indicating that the Veteran has a problem driving with his ankle foot orthosis brace, which is used to correct foot drop.  The provider stated that the Veteran's right ankle motion is so restricted that he must drive with his left foot, and recommended that "modifications of hand control or left footed gas pedal be utilized so that he is safe to drive."

The Veteran's wife has submitted a written statement and also testified during the hearing to the effect that she is worried about her husband driving with his impaired right foot, and that she finds the use of his cane to operate the gas pedal to be less than optimal.  

The term loss of use of foot is not specifically defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2)(i).  The determination will be made on the basis of the actual remaining function whether, in the case of the foot,  the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 3.350(a)(2)(i).  One example of loss of foot includes complete paralysis of the external popliteal nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(i)(b).  A similar definition is provided at 38 C.F.R. § 4.63.

In denying the Veteran's request for an automobile allowance or automotive adaptive equipment, the RO declared that the Veteran does not fit squarely into the categories outlined in 38 C.F.R. § 3.808 as he has some use of the right foot.  No explicit consideration was given to the terms of the statute or the provisions of 38 C.F.R. § 17.156 regarding the policy for providing such adaptations; that is, that the purpose of such adaptations is to allow the eligible person to operate the automobile in a manner consistent with their own safety and the safety of others.  

In a recent, and arguably analogous, case involving a similar VA program for special housing adaptations, the United States Court of Appeals for Veterans Claims (Court) found that the VA and the Board had interpreted the underlying statute so strictly that deserving and entitled Veterans were being excluded from the housing benefit that was designed to assist them.  See Jensen v. Shulkin, 29 Vet. App. 66 (2017).  Using the definitions of loss of use in 38 C.F.R. § 3.350, the Court defined loss of use of both lower extremities when dysfunction was so severe as to preclude locomotion without the regular and constant use of assistive devices.  Total loss of use was not required.  Otherwise stated, the Court indicated that the concept of loss of use contemplated that the claimant was deprived of the use of his lower extremities to such a degree that his locomotion was precluded.

The Board views this case in a similar vein.  The Veteran's service-connected disabilities include severe paralysis of the anterior tibial nerve causing right foot drop and 2/5 lower extremity muscle strength that more nearly approximates loss of use of foot.  The evidence is also clear that this Veteran, who is service-connected essentially from his right toes and foot all the way up to his cervical spine, has loss of use of his right foot for operating his gas pedal and brake in the manner intended by the manufacturers of the car.  The Veteran's testimony is entirely credible and consistent with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This difficulty in driving is entirely due to his service-connected physical disabilities, including his multiple right foot impairments, his severe nerve paralysis and foot drop, and the radiculopathy from his service-connected low back.  Additionally, statements from his wife and review of his VA mental health records indicate that his 100 percent service-connected adjustment disorder appears to play a role in his stubbornness in continuing to drive despite concerns about his safety in doing so.  His prosthetics provider, who must be viewed as an expert in matters such as this one, has recommended adaptations to his vehicle for his own safety.  As such, this opinion must be accorded great weight.  

The whole of the evidence of record paints the picture of a service-connected disabled Veteran who requires adaptive equipment to be able to operate his automobile in a manner consistent with his own safety, and the safety of others on the road.  But for his service-connected disabilities, which are severe in nature, he would not require this adaptive equipment.  In our view, this situation fits squarely into the intention of the drafters of the underlying statute providing for automobile adaptations given that the Veteran more nearly approximates the example of foot drop and muscle weakness of such a degree to prevent him from operating the gas pedal in a safe manner.

The Board finds that the Veteran's situation is covered by the provisions of 38 U.S.C. § 3902(b)(1) and 38 C.F.R. § 17.156, which require VA to provide an automotive allowance and/or automotive adaptive equipment for the purpose of ensuring that the eligible person will be able to operate the automobile or other conveyance in a manner consistent with such person's own safety and the safety of others.  Additionally, VA is required to afford the Veteran the benefit of the doubt in interpreting the evidence of record and applying the law to his situation.  The Board therefore holds that the Veteran is entitled to an automobile allowance with automotive adaptive equipment as appropriate for his situation, to be determined by the experts who administer these programs.  


ORDER

An automobile allowance and/or automotive adaptive equipment is granted, as appropriate for the Veteran's particular situation.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


